NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT
                                 ___________

                                       No. 15-3005
                                       ___________

                                    RONALD RILEY,
                                           Appellant

                                             v.

                     DISTRICT ATTORNEY DAUPHIN COUNTY

                       ____________________________________

                     On Appeal from the United States District Court
                         for the Middle District of Pennsylvania
                         (D.C. Civil Action No. 1:15-cv-01371)
                       District Judge: Honorable Sylvia H. Rambo
                      ____________________________________

                   Submitted Pursuant to Third Circuit LAR 34.1(a)
                                   July 21, 2016
              Before: CHAGARES, KRAUSE and ROTH, Circuit Judges

                           (Opinion filed: December 20, 2016)
                                      ___________

                                        OPINION*
                                       ___________

PER CURIAM

       Ronald Riley appeals pro se from the District Court’s dismissal of his civil rights

action. For the following reasons, we will affirm the District Court’s judgment.


*
 This disposition is not an opinion of the full Court and pursuant to I.O.P. 5.7 does not
constitute binding precedent.
                                             I.

       Riley is a state prisoner who brought an action under 42 U.S.C. § 1983 against the

District Attorney of Dauphin County, Edward M. Marsico. Riley, convicted of rape in

1985, alleged that Marsico violated Riley’s constitutional rights when he prosecuted

Riley in 2006 for violations of provisions of Pennsylvania’s Megan’s Law, 42 Pa. Cons.

Stat. §§ 9791-9799.41, which was enacted in 1995. Riley alleged that the relevant

registration provisions of Megan’s Law did not apply to him, and that Marsico misled the

state court to secure Riley’s guilty plea and conviction.

       A magistrate judge recommended that the District Court dismiss the complaint

with prejudice for the failure to state a claim on which relief could be granted. Riley filed

objections to the magistrate judge’s report and recommendation. The District Court then

adopted the report and recommendation and dismissed the case with prejudice. This

appeal followed.

                                             II.

       We have jurisdiction pursuant to 28 U.S.C. § 1291. In considering a dismissal

pursuant to 28 U.S.C. § 1915A, we apply the same de novo standard of review as with

our review of a motion to dismiss pursuant to Federal Rule of Civil Procedure 12(b)(6).

See, e.g., Allah v. Seiverling, 229 F.3d 220, 223 (3d Cir. 2000). Because Riley

proceeded pro se in the District Court, we construe his pleadings liberally. See Haines v.

Kerner, 404 U.S. 519, 520 (1972). We may affirm on any ground that the record

supports. See Hughes v. Long, 242 F.3d 121, 122 n.1 (3d Cir. 2001).
                                             2
                                             III.

       The District Court did not err when it concluded that Riley’s complaint failed to

state a claim. First, Riley’s complaint set out what is best construed as a malicious

prosecution claim. A § 1983 malicious prosecution claim may not challenge a

purportedly illegal conviction unless the underlying conviction has first been reversed on

direct appeal, expunged by executive order, declared invalid by a state tribunal authorized

to make such a determination, or called into question by the issuance of a writ of habeas

corpus. See Heck v. Humphrey, 512 U.S. 477, 486-87 (1994). Heck bars Riley’s

argument that Marsico wrongfully obtained an illegitimate criminal conviction against

him because the conviction has not been invalidated. Moreover, the District Court was

also correct to note that Marsico is absolutely immune from civil suit for damages under

§ 1983. See Imbler v. Pachtman, 424 U.S. 409, 423-28 (1976) (holding that prosecutors

have immunity from suit for actions within the scope of their prosecutorial duties).

Riley’s malicious prosecution claim therefore fails.

       Second, Riley’s complaint sets out what is best construed as a Fourteenth

Amendment due process claim. Riley’s argument is that the relevant registration

provisions of Megan’s Law did not apply to him. On appeal, Riley has clarified that his

argument is that he was not afforded adequate due process for the determination that

Megan’s Law applied and that he was required to register. Riley raised that claim before

in another lawsuit against different parties, and this Court rejected it as meritless. See


                                              3
C.A. No. 15-1649, Per Curiam Opinion issued July 29, 2015. Riley’s due process claim

therefore fails as well.

       Finally, these legal deficiencies with Riley’s claims go to the heart of the action

and could not have been cured through amendment to Riley’s complaint. Consequently,

the District Court did not abuse its discretion when it dismissed Riley’s complaint with

prejudice without first providing leave to amend. See Grayson v. Mayview State Hosp.,

293 F.3d 103, 108 (3d Cir. 2002).

                                            IV.

       For the foregoing reasons, we will affirm the District Court’s judgment.




                                              4